DETAILED ACTION
Response to Amendment
The Amendment filed 15 November 2021 has been entered.  Claims 1-10, 13-16, 18, and 19 remain pending in the application.  Applicant’s Amendments to the Claims in line with the Office’s suggestions have overcome the Objections and 112 Rejections previously set forth in the Non-Final Office Action mailed 15 June 2021. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been Amended to now recite “using a combination of the pressure pulse and hydraulic pressure from the hydraulic pressure source to fracture a formation around the well at a reduced wellhead pressure.”
The Office recognizes that, in the Specification, Applicant states “Laboratory experiments showed that wellhead pressure may be reduced by 60% when thermochemicals are combined with fracturing fluid in hydraulic fracturing. FIG. 3 shows a reduction in required wellhead pressure when using a combination of thermochemical reaction pressure and hydraulic pressure. As shown in FIG. 3, treatment with thermochemicals combined with fracturing fluid reduced the required wellhead pressure during hydraulic fracturing by 66%, compared with the required pressure when using water alone” ([0052]). 
It appears Applicant was attempting to refer to a reduction in required wellhead pressure by e.g. 38.5-66% by combining the pressure pulse from the thermochemical reaction with the hydraulic pressure from the fracturing pump.  However, Applicant should note that the current claim language instead refers vaguely to “a reduced wellhead pressure” without providing any relative basis for assessing how this claimed wellhead pressure is reduced.  Accordingly, the term "a reduced wellhead pressure” is a relative 
Accordingly, this feature as claimed renders the claim scope Indefinite.  Claims 2-8, 10, and 15 are rejected by dependency, also failing to clarify the scope of this limitation.
It appears that Applicant merely intended “a reduced wellhead pressure” to refer to the beneficial consequence of wherein the pressure pulse and the hydraulic pressure combine to fracture the formation, which is already claimed.  Accordingly, Applicant may instead Amend this feature to recite “using a combination of the pressure pulse and hydraulic pressure from the hydraulic pressure source to fracture a formation around the well ” (removing the Indefinite language).  Alternatively, Applicant may provide specific amounts for the wellhead pressure, such as “at a of less than 1359 psia” as in Fig. 3, or the like.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as obvious over Al-Nakhli (2017/0130568) (cited previously).
Regarding independent claim 1, Al-Nakhli discloses A method for stimulating a well (abstract “generating heat and gas in situ by the exothermic reaction to increase pressure and temperature of the hydrocarbon-bearing formation proximate the exothermic reaction component”) comprising: 
mixing at least one thermochemical reactant with fracturing fluid to create a fracturing fluid mixture (e.g., [0068] “The exothermic reaction component is mixed with the viscous fluid component and the proppant component to form the fracturing fluid”), wherein the at least one thermochemical reactant comprises one or more selected from the group consisting of urea, sodium hypochlorite, ammonium containing compounds, and nitrite containing compounds ([0058] “Exothermic reaction components include urea, sodium hypochlorite, ammonium containing compounds, and nitrite containing compounds”); 
injecting the fracturing fluid mixture into the well ([0068] “The fracturing fluid is injected into the wellbore in the gas-containing formation to create fractures […] Fracturing fluid is used in a primary operation to create fractures”) using a hydraulic pressure source (e.g., [0003] “During hydraulic fracturing operations, a fracturing treatment fluid is pumped under a pressure and rate sufficient for cracking the formation of the reservoir and creating fractures” and [0039] “an initial pressure of 1,000 pounds per square inch (psi)”); 
heating the fracturing fluid mixture to create an exothermic reaction with the fracturing fluid mixture ([0068] “The exothermic reaction component reacts” and [0046] “the exothermic chemical reaction of the present disclosure is triggered by inert processes such as increase in temperature, […] in addition to or alternative to application of microwaves”; e.g., [0039] “The reaction was triggered at about 49°C (120°F)”); 
generating a pressure pulse in the well from the exothermic reaction ([0068] “The exothermic reaction component reacts and upon reaction generates a pressure pulse”); and 
using a combination of the pressure pulse and hydraulic pressure from the hydraulic pressure source to fracture a formation around the well ([0016] “In some embodiments, the step of fracturing the hydrocarbon-bearing formation with a fracturing fluid to generate fractures further comprises the step of forming auxiliary fractures and a fracture network,” i.e., these occur simultaneously; also [0039] “Due to the reaction, the temperature in the reactor reached a temperature of 299°C (570°F) and a pressure of 3,760 psi” from an initial pressure of 1000 psi).
As above, Al-Nakhli fails to specifically point out disclosing fracturing simultaneously with a combination of the pump pressure and the exothermic reaction pressure.  However, the Office observes that Al-Nakhli also plainly teaches “In some embodiments, the step of fracturing the hydrocarbon-bearing formation with a fracturing fluid to generate fractures further comprises the step of forming auxiliary fractures and a fracture network” ([0016]).  It is unclear how else this statement can be interpreted other 
Furthermore, Al-Nakhli appears to provide no indication that the primary and auxiliary fracturing must be kept separate.  For example, Al-Nakhli states “The exothermic reaction component allows for a high degree of customization to meet the demands of the formation and fracturing conditions” ([0071]) and “In some embodiments, compositions and methods of the present disclosure will reduce the fracturing cost of unconventional reservoirs by at least 70%. Energy required for fracturing will be generated in-situ by the reaction, instead of by horse power generated by pumps, as in hydraulic fracturing” ([0045]).  Notably, Al-Nakhli further teaches an Example (Fig. 5), wherein an initial pressure of 1000 psi is raised to a pressure of 3760 psi by the exothermic reaction, which appears to mirror a situation of wherein a primary fracturing step (pressurized to 1000 psi) is increased with an included auxiliary fracturing step (increasing the pressure to 3760 psi). 
Accordingly, even if it is found that Al-Nakhli fails to implicitly or inherently disclose simultaneously fracturing with pump pressure and auxiliary fracturing with exothermic reaction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Nakhli to include simultaneously fracturing with pump pressure and auxiliary fracturing with exothermic reaction, in order to “reduce the fracturing cost” by advantageously generating part of the required pressure for fracturing via the exothermic reaction.  For example, Al-Nakhli does not appear to suggest any technological incompatibility that would teach away from such simultaneous use.
Regarding claim 2, Al-Nakhli discloses “The exothermic reaction component is mixed with the viscous fluid component and the proppant component to form the fracturing fluid” ([0068]); “Embodiments of exothermic reaction components show compatibility with viscous fluid components, such as for example a cross-linked gel” ([0076]); and “The proppant fluid contains proppants mixed with a viscous, gelled fluid or a visco-elastic surfactant fluid” ([0003]). 
It is not clear if the “viscous fluid components” mixed with the exothermic reaction components include visco-elastic surfactant.  Nevertheless, even if it were somehow found that Al-Nakhli fails to disclose using viscoelastic surfactants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Nakhli to include mixing the wherein an additive in the fracturing fluid is at least one of slick water, bactericide, surfactant, clay stabilizer, a friction reducer, and a breaker).
Regarding claims 3 and 4, Al-Nakhli discloses “Exothermic reaction components include urea, sodium hypochlorite, ammonium containing compounds, and nitrite containing compounds […] Ammonium containing compounds include ammonium chloride, ammonium bromide, ammonium nitrate, ammonium sulfate, ammonium carbonate, and ammonium hydroxide” ([0058]) and “In at least one embodiment, the exothermic reaction component includes nitrite containing compounds.  Nitrite containing compounds include sodium nitrite and potassium nitrite” ([0059]).  Accordingly, Al-Nakhli discloses:
(claim 3) wherein the thermochemical reactant is sodium nitrite; and/or
(claim 4) wherein the thermochemical reactant is ammonium chloride.
Regarding claim 5, Al-Nakhli discloses, e.g., “The exothermic reaction component is mixed with the viscous fluid component and the proppant component to form the fracturing fluid” ([0068]).  Accordingly, Al-Nakhli anticipates wherein the fracturing fluid is selected from at least one of a pad fluid, a proppant fluid, and an overflush fluid.
Regarding claim 6, Al-Nakhli discloses  “The fracturing fluid is injected into the wellbore in the gas-containing formation to create fractures” ([0068]) and “During hydraulic fracturing operations, a fracturing treatment fluid is pumped under a pressure and rate sufficient for cracking the formation of the reservoir and creating fractures” ([0003]).  This necessarily includes multiple pumps as needed to pump the fluid, which usually includes at least a booster pump (to counter friction losses while moving through the system) and a frac pump (to raise to the final injection pressure).  Accordingly, Al-Nakhli discloses wherein the hydraulic pressure source comprises a plurality of pumps pumping the fracturing fluid mixture into the wellbore.
Regarding claims 7 and 15, Al-Nakhli discloses “The exothermic reaction component is mixed with the viscous fluid component and the proppant component to form the fracturing fluid.  The fracturing fluid is injected into the wellbore” ([0068]), i.e., mixing prior/injecting concurrently; and, alternatively, “the 
(claim 7) wherein the at least one thermochemical reactant and fracturing fluid are mixed prior to bringing the fracturing fluid mixture to a well site; and/or
(claim 15) wherein mixing comprises concurrently injecting the fracturing fluid and the at least one thermochemical reactant into the well.
Regarding claims 8 and 10, Al-Nakhli discloses “Notably, the exothermic chemical reaction of the present disclosure is triggered by inert processes such as increase in temperature, in addition to or alternative to a decrease in pH, in addition to or alternative to application of microwaves” ([0046]) although “triggering of the exothermic reaction component by acid addition or heating by in situ well temperature consume significant time” ([0037]).  Accordingly, Al-Nakhli discloses:
(claim 8) wherein creating the exothermic reaction comprises heating the fracturing fluid mixture to a triggering temperature; and/or
(claim 10) wherein the fracturing fluid mixture is heated from a downhole environment in the well to a triggering temperature.
Regarding independent claim 9, Al-Nakhli discloses A method for stimulating a well (abstract “generating heat and gas in situ by the exothermic reaction to increase pressure and temperature of the hydrocarbon-bearing formation proximate the exothermic reaction component”), comprising: 
providing fracturing fluid at a well site for the well (e.g., [0068] “the fracturing fluid”); 
injecting at least one thermochemical reactant into the well ([0072] “In at least one embodiment, the exothermic reaction component is injected into the wellbore in the absence of the viscous fluid component and the proppant component and allowed to react to generate the pressure pulse”), wherein the at least one thermochemical reactant comprises one or more selected from the group consisting of urea, sodium hypochlorite, ammonium containing compounds, and nitrite containing compounds ([0058] “Exothermic reaction components include urea, sodium hypochlorite, ammonium containing compounds, and nitrite containing compounds”); 
using heat to trigger an exothermic reaction with the at least one thermochemical reactant downhole to increase pressure within at least one segment of the well ([0046] “the exothermic chemical reaction of the present disclosure is triggered by inert processes such as increase in temperature, […] in addition to or alternative to application of microwaves”; and [0068] “The exothermic reaction component reacts and upon reaction generates a pressure pulse that creates auxiliary fractures”).
However, Al-Nakhli fails to specify heating the fracturing fluid and injecting it after the exothermic reaction component to trigger the exothermic reaction.
Nevertheless, Al-Nakhli also teaches “inject the reactants separately” ([0046]) wherein “Notably, the exothermic chemical reaction of the present disclosure is triggered by inert processes such as increase in temperature, in addition to or alternative to a decrease in pH, in addition to or alternative to application of microwaves” ([0046]) and “Certain exothermic reactions for use in oil wells and reservoirs can be triggered […] by heating a solution comprising an exothermic reaction component to the well temperature” ([0031]) such as by injecting a separate composition “to provide a means for heating the stimulation fluid” ([0095]).  
Accordingly, Al-Nakhli establishes that various means of heating to trigger the exothermic reaction are well-known, and heating the separate streams in Al-Nakhli would of course be a simple, necessary component of the disclosed process especially if the intervening equipment were too cold for a given operation (e.g. due to seasonal weather or the like).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Nakhli to include:
“heating the fracturing fluid; 
injecting the heated fracturing fluid into the well after the at least one thermochemical reactant is injected into the well; and 
using the heated fracturing fluid mixture to trigger an exothermic reaction with the at least one thermochemical reactant downhole to increase pressure within at least one segment of the well,”
in order to ensure the exothermic reaction component reaches the appropriate temperature to allow reaction and fracturing using readily available means for doing so.
Regarding claim 13, as in claim 9, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Nakhli to include wherein the fracturing fluid is heated to a temperature above a triggering temperature of the at least one thermochemical reactant prior to injecting the heated fracturing fluid into the well, in order to ensure the exothermic reaction component reaches the appropriate temperature to allow reaction and fracturing.
Regarding claim 14, Al-Nakhli discloses, e.g., “The exothermic reaction component is mixed with the viscous fluid component and the proppant component to form the fracturing fluid” ([0068]).  Accordingly, Al-Nakhli anticipates wherein the fracturing fluid comprises at least one of a pad fluid, a proppant fluid, and an overflush fluid.
Regarding independent claim 16, Al-Nakhli discloses A system to fracture and stimulate a well (abstract “generating heat and gas in situ by the exothermic reaction to increase pressure and temperature of the hydrocarbon-bearing formation proximate the exothermic reaction component”), comprising: 
at least one thermochemical reactant, wherein the at least one thermochemical reactant comprises one or more selected from the group consisting of urea, sodium hypochlorite, ammonium containing compounds, and nitrite containing compounds ([0058] “Exothermic reaction components include urea, sodium hypochlorite, ammonium containing compounds, and nitrite containing compounds”); 
a fracturing fluid (e.g., [0068] “The exothermic reaction component is mixed with the viscous fluid component and the proppant component to form the fracturing fluid”); 
at least one pump in communication with the at least one thermochemical and the fracturing fluid (e.g., [0003] “During hydraulic fracturing operations, a fracturing treatment fluid is pumped under a pressure and rate sufficient for cracking the formation of the reservoir and creating fractures”); and
a wellhead positioned at a surface of the well and in fluid communication with the at least one pump (e.g., [0044] “Exothermic reactions can be injected safely downhole”; this requires a wellhead).

Nevertheless, Al-Nakhli also teaches “inject the reactants separately” ([0046]) wherein “Notably, the exothermic chemical reaction of the present disclosure is triggered by inert processes such as increase in temperature, in addition to or alternative to a decrease in pH, in addition to or alternative to application of microwaves” ([0046]) and “Certain exothermic reactions for use in oil wells and reservoirs can be triggered […] by heating a solution comprising an exothermic reaction component to the well temperature” ([0031]) such as by injecting a separate composition “to provide a means for heating the stimulation fluid” ([0095]).  
Accordingly, Al-Nakhli establishes that various means of heating to trigger the exothermic reaction are well-known, and heating the separate streams in Al-Nakhli would of course be a simple, necessary component of the disclosed process especially if the intervening equipment were too cold for a given operation (e.g. due to seasonal weather or the like).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Nakhli to include:
“a fracturing fluid heated to a temperature equal to or greater than a triggering temperature of the at least one thermochemical reactant,”
in order to ensure the exothermic reaction component reaches the appropriate temperature to allow reaction and fracturing using readily available means for doing so.
Regarding claim 18, Al-Nakhli discloses, e.g., “The exothermic reaction component is mixed with the viscous fluid component and the proppant component to form the fracturing fluid” ([0068]).  Accordingly, Al-Nakhli anticipates wherein the fracturing fluid comprises at least one of a pad fluid, a proppant fluid, and an overflush fluid.
Regarding claim 19, Al-Nakhli discloses “Exothermic reaction components include urea, sodium hypochlorite, ammonium containing compounds, and nitrite containing compounds […] Ammonium containing compounds include ammonium chloride, ammonium bromide, ammonium nitrate, ammonium sulfate, ammonium carbonate, and ammonium hydroxide” ([0058]) and “In at least one embodiment, the exothermic reaction component includes nitrite containing compounds.  Nitrite containing compounds sodium nitrite and potassium nitrite” ([0059]).  Accordingly, Al-Nakhli discloses wherein the thermochemical reactant comprises at least one of ammonium chloride and sodium nitrite.

Response to Arguments
Applicant’s arguments filed 15 November 2021 with respect to claims rejected under 35 USC § 102 over Al-Nakhli have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made under 103 over Al-Nakhli, and the arguments do not apply to the combination being used in the current rejection.
In Applicant’s arguments with respect to claim 1, Applicant states “Thus, rather than combining hydraulic pressure and the exothermic reaction pressure pulse, in the same step, to fracture a formation at a reduced wellhead pressure, Al-Nakhli teaches an initial fracture step with hydraulic pressure and then a delayed exothermic reaction using microwaves” (p.9), citing to Al-Nakhli’s disclosure of steps of a primary fracturing step via pump pressure and an auxiliary fracturing step via exothermic reaction (Al-Nakhli [0068]). 
It appears true that Al-Nakhli fails to specifically point out disclosing fracturing simultaneously with a combination of the pump pressure and the exothermic reaction pressure.  However, the Office observes that Al-Nakhli also plainly teaches “In some embodiments, the step of fracturing the hydrocarbon-bearing formation with a fracturing fluid to generate fractures further comprises the step of forming auxiliary fractures and a fracture network” ([0016]).  It is unclear how else this statement can be interpreted other than a simultaneous fracturing with a combination of the pump pressure and the exothermic reaction pressure, because this is stating that the auxiliary fracturing step is within the primary fracturing step.
Furthermore, as above in Claim Rejections, even if it is found that Al-Nakhli fails to disclose simultaneously fracturing with pump pressure and auxiliary fracturing with exothermic reaction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Nakhli to include simultaneously fracturing with pump pressure and auxiliary fracturing with exothermic reaction, in order to “reduce the fracturing cost” by advantageously generating part of the pressure for fracturing via the exothermic reaction. 


Regarding claims 9-20, Applicant states “However, contrary to the Examiner's assertions on motivations to modify Al-Nakhli, Al-Nakhli teaches that it is inefficient to use heating to trigger an exothermic reaction. Al-Nakhli, para. [0037]. Instead, Al-Nakhli teaches triggering exothermic reactions using microwaves "provides better efficiency and avoids any premature reaction." Id. Additionally, it would not have been obvious to modify Al-Nakhli to use a preheated fracturing fluid to ensure downhole exothermic reaction when Al-Nakhli teaches designing the exothermic reaction to be delayed until microwaves are applied” (p.14).  Applicant also states “Because Al-Nakhli teaches away from using heat to generate pressure pulses from exothermic reactions, it would not have been obvious to modify Al-Nakhli” to include a heating step (p.16).  
However, first, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123 Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments.  Although Al-Nakhli may prefer using microwaves to heat, Al-Nakhli also plainly discloses using an increase in temperature as well ([0046] “Notably, the exothermic chemical reaction of the present disclosure is triggered by inert processes such as increase in temperature, in addition to or alternative to a decrease in pH, in addition to or alternative to application of microwaves”).  Accordingly, Al-Nakhli cannot be considered to teach away from using heating.
Second, Al-Nakhli only discloses the exothermic reaction delay insofar as it is undesirable to be “premature” (e.g., [0038] “One advantage of using microwaves to trigger the exothermic reaction downhole is to avoid any premature reaction of the exothermic reaction component. In-situ reservoir temperatures can trigger the reaction prematurely, depending on the temperature and pressure of the reservoir and the pH of the exothermic reaction component”).  In other words, Al-Nakhli does not require any specific degree/length of delay; rather, Al-Nakhli requires avoiding premature reaction, such as if the exothermic reaction triggered while still near the top of the well, away from the desired fracturing site, instead of down at the desired fracturing site.  Accordingly, Al-Nakhli also cannot be considered to teach away from any heating the fluid, because heating the fluid as disclosed by Al-Nakhli can also still trigger the exothermic reaction at the desired location. 


In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
For example, Applicant may consider combining the claim 1 (combination of pressure pulse and hydraulic pressure) and claims 9/16 embodiments (pre-heating the fracturing fluid).  
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674